DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted October 22, 2021 was considered. The Non-Patent Literature of the Chinese Office Action could not be considered because a copy of the Chinese Office Action was not included for review. 

Response to Arguments
Applicant’s arguments in view of the drawing objections, see page 12 of the Remarks, filed October 22, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 12 of the Remarks, filed October 22, 2021, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 12-13 of the Remarks, filed October 22, 2021, with respect to the 35 U.S.C. 112 (b) rejections of claims 13-18 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 13-18 as been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 13-18 of the Remarks, filed October 22, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-6, 9-12, and 19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-6, 9-12, and 19 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Brooks on January 11, 2022 and confirmation for the examiner’s amendment was given on January 12, 2022.
The application has been amended as follows: 
Regarding Claim 8:
In line 4, “to produce first gaseous hydrogen from the liquid hydrogen;” is deleted and replaced with –to produce first gaseous hydrogen from the liquid hydrogen by heat exchange between the liquid hydrogen and atmospheric air;--.

In lines 18-19, “on the basis of a pressure of the at least one gaseous hydrogen” is deleted and replaced with –on the basis of a pressure of the first gaseous hydrogen and the second gaseous hydrogen,--.
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Kederer (US 2008/0216913 A1) in view of Kooy (US 5771946 A) in further view of Wolf (EP 1360084 B1), Crowley (US 4276749 A), Goode (US 5315831 A), and Farese (US 20060156742 A1).
Regarding Claim 1:
Kederer discloses a liquid and gaseous hydrogen refueling station (Abstract) that has: 

4a liquid pumping and transporting module (Paragraph [0024]) configured to receive the liquid hydrogen (Paragraph [0010]) from 5the main storage module (S, Figure 1);  
7a gas compressing and storing module (Paragraphs [0025-0027]) configured to receive at least one of the first 8gaseous hydrogen (Paragraph [0027]) and the second gaseous hydrogen from the main storage module (S, Figure 1), compress the 9at least one gaseous hydrogen (Paragraph [0027]), and store the compressed gaseous hydrogen (Paragraph [0027]); and  
10and transport isthe gaseous hydrogen for refueling to a gaseous hydrogen fuel consumption structure (Paragraph [0023]), 
16a 18liquid hydrogen fuel consumption structure (Paragraph [0023]).
	Kooy teaches a method and apparatus for fueling vehicles with cryogenic fuel that has:
4A liquid pumping and transporting module (22, 36, and 41, Figure 1, the liquid pumping and transporting module is the  pump, heat exchanger and conduit) configured to receive the liquid hydrogen from 5the main storage module (Column 6, Lines 24-27), pump the liquid hydrogen (Column 6, Lines 24-27), produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module (Column 6, Lines 62-64 and Column 7, Lines 24-35).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen form the liquid 
	Wolf teaches a filling station for hydrogen that has:
4Produce second gaseous hydrogen from the 6liquid hydrogen (Paragraphs [0022-0023]); and  
7a gas compressing and storing module (21, 18, 22, and 19, Figure 1, the heat exchangers, accumulators, and compressor are the gas compressing and storing module) configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen (Paragraph [0026]) from the main storage module (1, Figure 1), compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen (Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer and Kooy to include produce second gaseous hydrogen from the liquid hydrogen and a gas compressing and storing module configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen from the main storage module, compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen as taught by Wolf with the motivation to store gas that is compressed and heated for dispensing.  it would 
	Crowley teaches a storage system for liquefied gas that has:
A gas converting and transporting module (38, Figure 1, the heat exchanger is the gas converting and transporting module) configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module (32, Figure 1, the pump is the liquid pumping and transporting module) and the compressed gaseous 12hydrogen from the gas compressing and storing module (13, 16, and 24, Figure 1, the compressor, heat exchanger, and accumulator are the gas compressing and storing module), perform heat exchange between the 13pumped liquid 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, and Wolf to include a  gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 12hydrogen from the gas compressing and storing module, perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen, produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen as taught by Crowley with the motivation to remove the fluid from the liquid hydrogen gas and to also warm the liquid hydrogen with the compressed gaseous hydrogen. 
	Goode teaches a combined liquid natural gas and compressed gas fueling station that has:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen (Column 3, Lines 41-44, the main storage module is pressurized and can be vented) and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure (Column 2, Lines 52-54).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, and Crowley to include wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure as taught by Goode with the motivation to ensure the pressure within the main storage facility does not get too high and potentially explode. 

	Farese teaches a cryogenic fluid supply method and apparatus that has:
A main storage module (1, Figure 1) configured to receive liquid hydrogen (Paragraph [0035]) to produce a first gaseous hydrogen from the liquid hydrogen by heat exchange between the liquid hydrogen and atmospheric air (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, Goode, and Crowley to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen from the liquid hydrogen by heat exchange between the liquid hydrogen and atmospheric air as taught by Farese with the motivation to dispense hydrogen gas to a customer. 

Any additional use of prior art would create hindsight. 
The description of the main storage module, a first gaseous hydrogen, a second gaseous hydrogen, a liquid pumping and transporting module, a gas compressing and storing module, a gas converting and transporting module, and pressurizing the liquid hydrogen to supply a liquid hydrogen fuel consumption structure, in context of this application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record.

Regarding Claim 13:
Kederer discloses a liquid and gaseous hydrogen refueling station (Abstract) that has: 

4a liquid pumping and transporting module (Paragraph [0024]) configured to receive the liquid hydrogen (Paragraph [0010]) from 5the main storage module (S, Figure 1);  
7a gas compressing and storing module (Paragraphs [0025-0027]) configured to receive at least one of the first 8gaseous hydrogen (Paragraph [0027]) and the second gaseous hydrogen from the main storage module (S, Figure 1), compress the 9at least one gaseous hydrogen (Paragraph [0027]), and store the compressed gaseous hydrogen (Paragraph [0027]); and  
10and transport isthe gaseous hydrogen for refueling to a gaseous hydrogen fuel consumption structure (Paragraph [0023]), 
16a 18liquid hydrogen fuel consumption structure (Paragraph [0023]).
	Kooy teaches a method and apparatus for fueling vehicles with cryogenic fuel that has:
4A liquid pumping and transporting module (22, 36, and 41, Figure 1, the liquid pumping and transporting module is the  pump, heat exchanger and conduit) configured to receive the liquid hydrogen from 5the main storage module (Column 6, Lines 24-27), pump the liquid hydrogen (Column 6, Lines 24-27), produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module (Column 6, Lines 62-64 and Column 7, Lines 24-35).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen form the liquid 
	Wolf teaches a filling station for hydrogen that has:
4Produce second gaseous hydrogen from the 6liquid hydrogen (Paragraphs [0022-0023]); and  
7a gas compressing and storing module (21, 18, 22, and 19, Figure 1, the heat exchangers, accumulators, and compressor are the gas compressing and storing module) configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen (Paragraph [0026]) from the main storage module (1, Figure 1), compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen (Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer and Kooy to include produce second gaseous hydrogen from the liquid hydrogen and a gas compressing and storing module configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen from the main storage module, compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen as taught by Wolf with the motivation to store gas that is compressed and heated for dispensing.  it would 
	Crowley teaches a storage system for liquefied gas that has:
A gas converting and transporting module (38, Figure 1, the heat exchanger is the gas converting and transporting module) configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module (32, Figure 1, the pump is the liquid pumping and transporting module) and the compressed gaseous 12hydrogen from the gas compressing and storing module (13, 16, and 24, Figure 1, the compressor, heat exchanger, and accumulator are the gas compressing and storing module), perform heat exchange between the 13pumped liquid 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, and Wolf to include a  gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 12hydrogen from the gas compressing and storing module, perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen, produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen as taught by Crowley with the motivation to remove the fluid from the liquid hydrogen gas and to also warm the liquid hydrogen with the compressed gaseous hydrogen. 
	Goode teaches a combined liquid natural gas and compressed gas fueling station that has:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen (Column 3, Lines 41-44, the main storage module is pressurized and can be vented) and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure (Column 2, Lines 52-54).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, and Crowley to include wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure as taught by Goode with the motivation to ensure the pressure within the main storage facility does not get too high and potentially explode. 


Any additional use of prior art would create hindsight. 
The description of the main storage module, a first gaseous hydrogen, a second gaseous hydrogen, a liquid pumping and transporting module, a gas compressing and storing module, a gas converting and transporting module, an absorber, a radiator, an eighth pipe, a ninth pipe, a tenth pipe, a high pressure pump, buffer storage tanks, and pressurizing the liquid hydrogen to supply a liquid hydrogen fuel consumption structure, in context of this application and all other limitations of claim 13, defines a configuration that is not anticipated and not obvious over the prior art of record.

The closes pieces of prior art are Kederer in view of Kooy in further view of Wolf, Goode, Crowley, Unno (US 2018/0208275 A1), and Sanglan (US 2015/0362128 A1).
	Regarding Claim 7:
Kederer discloses: 
A2 main storage module (S, Figure 1 and Paragraph [0022]) configured to receive liquid hydrogen to produce first gaseous 3hydrogen from the liquid hydrogen (Paragraph [0022-0024], the main storage module can be configured to receive liquid hydrogen and produce first gaseous hydrogen);  
4a liquid pumping and transporting module (Paragraph [0024]) configured to receive the liquid hydrogen (Paragraph [0010]) from 5the main storage module (S, Figure 1);  

10and transport isthe gaseous hydrogen for refueling to a gaseous hydrogen fuel consumption structure (Paragraph [0023]), 
16a 18liquid hydrogen fuel consumption structure (Paragraph [0023]).
	Kooy teaches:
A2 main storage module (10, Figure 1) configured to receive liquid hydrogen (Column 6, Lines 14-16) to produce first gaseous 3hydrogen from the liquid hydrogen (Column 6, Lines 11-13); 
4a liquid pumping and transporting module (22, 36, and 41, Figure 1, the liquid pumping and transporting module is the  pump, heat exchanger and conduit) configured to receive the liquid hydrogen from 5the main storage module (Column 6, Lines 24-27), pump the liquid hydrogen (Column 6, Lines 24-27), produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module (Column 6, Lines 62-64 and Column 7, Lines 24-35).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen form the liquid hydrogen and a liquid pumping and transporting module as taught by Kooy with the motivation to it would hkdkdkdklksadflasdjfkajsdfadmaintain pressure within the main storage tank. 
	Wolf teaches:

7a gas compressing and storing module (21, 18, 22, and 19, Figure 1, the heat exchangers, accumulators, and compressor are the gas compressing and storing module) configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen (Paragraph [0026]) from the main storage module (1, Figure 1), compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen (Paragraph [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer and Kooy to include produce second gaseous hydrogen from the liquid hydrogen and a gas compressing and storing module configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen from the main storage module, compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen as taught by Wolf with the motivation to store gas that is compressed and heated for dispensing.  it would 
	Crowley teaches:
A gas converting and transporting module (38, Figure 1, the heat exchanger is the gas converting and transporting module) configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module (32, Figure 1, the pump is the liquid pumping and transporting module) and the compressed gaseous 12hydrogen from the gas compressing and storing module (13, 16, and 24, Figure 1, the compressor, heat exchanger, and accumulator are the gas compressing and storing module), perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen (Column 4, Lines 3-9), produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen (Column 3, Lines 55-63).

	Goode teaches:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen (Column 3, Lines 41-44, the main storage module is pressurized and can be vented) and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure (Column 2, Lines 52-54).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, and Crowley to include wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure as taught by Goode with the motivation to ensure the pressure within the main storage facility does not get too high and potentially explode. 
It also would have been obvious to a person having ordinary skill in the art that Kooy pressurized the main tank with at least one of the gaseous hydrogen where in Goode the tank could also be pressurized with at least one gaseous hydrogen where Kederer can have the main storage module with pressurized liquid hydrogen.
Sanglan teaches a device and method for supplying fluid that has:
		A high pressure liquid pump (3, Figure 1);
a fourth pipe line (5, Figure 1); and
a fifth pipe line (9, Figure 1);
wherein the high pressure liquid pump (3, Figure 1) is connected individually to the fourth pipe line (5, Figure 1) and the fifth pipe line (9, Figure 1) in such a manner as to communicate with the main storage tank (2, Figure 1, the tank is the main storage tank and the main storage module) of the main storage module through the fourth pipe line (5, Figure 1) and the fifth pipe line (9, Figure 1); and 
the high pressure liquid pump (3, Figure 1) receives the liquid hydrogen from the main storage tank of the main storage module (2, Figure 1) through the fourth pipe line (5, Figure 1), pumps the hydrogen (Paragraph [0046]), produces pumped liquid hydrogen and the second gaseous hydrogen and transports the second gaseous hydrogen to the fifth pipe line (Paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, Goode, and Crowley to include a high pressure liquid pump, a fourth pipe line, a fifth pipe line, the high pressure liquid pump is connected individually to the fourth pipe line and the fifth pipe line in such a manner as to communicate with the main storage tank of the main storage module through the fourth pipe line and the fifth pipe line, the high pressure pump receives liquid hydrogen form the main storage tank to through the fourth pipe line, and second gaseous hydrogen returns to the main storage tank as taught by Sanglan with the motivation to dispense liquid hydrogen to the user after pressurizing the tank with a pump. 
Unno teaches a liquefied hydrogen loading arm that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Crowley, Goode, Sanglan, and Wolf to include double insulating vacuum pipes for liquid hydrogen as taught by Unno with the motivation to have the pipe line be flexible while thermally protecting the liquid hydrogen within the pipe line. It also would have been obvious to a person having ordinary skill in the art that the fourth and fifth pipe lines of Bingham could be made of the double insulating vacuum pipes of Unno.
Kederer, Unno, Kooy, Crowley, Goode, Sanglan and Wolf discloses the claimed invention except for fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.  It would have been an obvious matter of design choice to have the fourth pipe line and the 9fifthfirfksdljfjkl;dfsfifth pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air, since applicant has not disclosed that fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.

Any additional use of prior art would create hindsight. 
The description of the main storage module, a first gaseous hydrogen, a second gaseous hydrogen, a liquid pumping and transporting module, a gas compressing and storing module, a gas converting and transporting module, a high pressure pump, a fifth pipe line, a fourth pipe line and pressurizing the liquid hydrogen to supply a liquid hydrogen fuel consumption structure, in context of this application and all other limitations of claim 7, defines a configuration that is not anticipated and not obvious over the prior art of record.

	Regarding Claim 8:
	Kederer discloses: 
A2 main storage module (S, Figure 1 and Paragraph [0022]) configured to receive liquid hydrogen to produce first gaseous 3hydrogen from the liquid hydrogen (Paragraph [0022-0024], the main storage module can be configured to receive liquid hydrogen and produce first gaseous hydrogen);  
4a liquid pumping and transporting module (Paragraph [0024]) configured to receive the liquid hydrogen (Paragraph [0010]) from 5the main storage module (S, Figure 1);  
7a gas compressing and storing module (Paragraphs [0025-0027]) configured to receive at least one of the first 8gaseous hydrogen (Paragraph [0027]) and the second gaseous hydrogen from the main storage module (S, Figure 1), compress the 9at least one gaseous hydrogen (Paragraph [0027]), and store the compressed gaseous hydrogen (Paragraph [0027]); and  
10and transport isthe gaseous hydrogen for refueling to a gaseous hydrogen fuel consumption structure (Paragraph [0023]), 
16a 18liquid hydrogen fuel consumption structure (Paragraph [0023]).
Kooy teaches:
A2 main storage module (10, Figure 1) configured to receive liquid hydrogen (Column 6, Lines 14-16) to produce first gaseous 3hydrogen from the liquid hydrogen (Column 6, Lines 11-13); 
4a liquid pumping and transporting module (22, 36, and 41, Figure 1, the liquid pumping and transporting module is the  pump, heat exchanger and conduit) configured to receive the liquid hydrogen from 5the main storage module (Column 6, Lines 24-27), pump the liquid hydrogen (Column 6, Lines 24-27), produce second gaseous hydrogen from the 6liquid hydrogen, and transport the second gaseous hydrogen to the main storage module (Column 6, Lines 62-64 and Column 7, Lines 24-35).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer to include a main storage module configured to receive liquid hydrogen to produce a first gaseous hydrogen form the liquid hydrogen and a liquid pumping and transporting module as taught by Kooy with the motivation to it would hkdkdkdklksadflasdjfkajsdfadmaintain pressure within the main storage tank. 
	Wolf teaches:
4Produce second gaseous hydrogen from the 6liquid hydrogen (Paragraphs [0022-0023]); and  
7a gas compressing and storing module (21, 18, 22, and 19, Figure 1, the heat exchangers, accumulators, and compressor are the gas compressing and storing module) configured to receive at least one of the first 8gaseous hydrogen and the second gaseous hydrogen (Paragraph [0026]) from the main storage module (1, Figure 1), compress the 9at least one gaseous hydrogen, and store the compressed gaseous hydrogen (Paragraph [0026]).

	Crowley teaches:
A gas converting and transporting module (38, Figure 1, the heat exchanger is the gas converting and transporting module) configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module (32, Figure 1, the pump is the liquid pumping and transporting module) and the compressed gaseous 12hydrogen from the gas compressing and storing module (13, 16, and 24, Figure 1, the compressor, heat exchanger, and accumulator are the gas compressing and storing module), perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen (Column 4, Lines 3-9), produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen (Column 3, Lines 55-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, and Wolf to include a  gas converting and transporting module configured to receive the pumped liquid iihydrogen from the liquid pumping and transporting module and the compressed gaseous 12hydrogen from the gas compressing and storing module, perform heat exchange between the 13pumped liquid hydrogen and the compressed gaseous hydrogen, produce gaseous hydrogen for 14refueling from the pumped liquid hydrogen and the compressed gaseous hydrogen as taught by Crowley with the 
	Goode teaches:
16Wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen (Column 3, Lines 41-44, the main storage module is pressurized and can be vented) and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure (Column 2, Lines 52-54).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, and Crowley to include wherein the main storage module pressurizes the liquid hydrogen on the basis of a 17pressure of the at least one gaseous hydrogen and supplies the pressurized liquid hydrogen to a 18liquid hydrogen fuel consumption structure as taught by Goode with the motivation to ensure the pressure within the main storage facility does not get too high and potentially explode. 
It also would have been obvious to a person having ordinary skill in the art that Kooy pressurized the main tank with at least one of the gaseous hydrogen where in Goode the tank could also be pressurized with at least one gaseous hydrogen where Kederer can have the main storage module with pressurized liquid hydrogen.
	Sanglan teaches a device and method for supplying fluid that has:
		A high pressure liquid pump (3, Figure 1);
a fourth pipe line (5, Figure 1); and
a fifth pipe line (9, Figure 1);
wherein the high pressure liquid pump (3, Figure 1) is connected individually to the fourth pipe line (5, Figure 1) and the fifth pipe line (9, Figure 1) in such a manner as to communicate with the main storage tank (2, Figure 1, the tank is the main storage tank and the 
the fifth pipe line (5, Figure 1) fixedly communicates with the other side of the main storage tank of the main storage module (2, Figure 1, the tank is the main storage tank and the main storage module), connects the main storage tank (2, Figure 1) to the high pressure liquid pump (3, Figure 1), receives the second gaseous hydrogen from the high pressure liquid pump, and charges the second gaseous hydrogen to the main storage tank (Paragraph [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective date to modify Kederer, Kooy, Wolf, Goode, and Crowley to include a high pressure liquid pump, a fourth pipe line, a fifth pipe line, the high pressure liquid pump is connected individually to the fourth pipe line and the fifth pipe line in such a manner as to communicate with the main storage tank of the main storage module through the fourth pipe line and the fifth pipe line, and the fifth pipe line fixedly communicates with the other side of the main storage tank of the main storage module, connects the main storage tank to the high pressure liquid pump, receives the second gaseous hydrogen from the high pressure liquid pump, and charges the second gaseous hydrogen to the main storage tank as taught by Sanglan with the motivation to dispense liquid hydrogen to the user after pressurizing the tank with a pump. 
Unno teaches a liquefied hydrogen loading arm that has:
Double insulating vacuum pipes for liquid hydrogen (Paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kederer, Kooy, Crowley, Goode, Sanglan, and Wolf to include double insulating vacuum pipes for liquid hydrogen as taught by Unno with the motivation to have the pipe line be flexible while thermally protecting the liquid hydrogen within the pipe line. It also would have been obvious to a person having ordinary skill in the art 
Kederer, Unno, Kooy, Crowley, Goode, Sanglan and Wolf discloses the claimed invention except for fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.  It would have been an obvious matter of design choice to have the fourth pipe line and the 9fifthfirfksdljfjkl;dfsfifth pipe line being formed of double insulating vacuum pipes for preventing heat exchange iobetween the liquid hydrogen and atmospheric air, since applicant has not disclosed that fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with fourth pipe line 9being formed of a double insulating vacuum pipe for preventing the heat exchange between the ioliquid hydrogen and atmospheric air and the fifth pipe line being formed of a double insulating iivacuum pipe for preventing heat exchange between the second gaseous hydrogen and 12atmospheric air.

Any additional use of prior art would create hindsight. 
The description of the main storage module, a first gaseous hydrogen, a second gaseous hydrogen, a liquid pumping and transporting module, a gas compressing and storing module, a gas converting and transporting module, a high pressure pump, a fourth pipe line, a fifth pipe line, and pressurizing the liquid hydrogen to supply a liquid hydrogen fuel consumption .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grahm (US 7284575 B2) teaches a combined liquefied gas and compressed gas refueling station that has a main storage module, a gas converting and soring module, and a liquid pumping and transporting module. 
Gustafson (US 5228295 A) teaches a no loss fueling station for the liquid natural vehicles that has a main storage module, a pump, and a first gaseous natural gas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE A SHRIEVES/               Examiner, Art Unit 3753                                                                                                                                                                                         
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753